Citation Nr: 1738935	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-29 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to November 1980. He died in December 2009. The Appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Appellant testified before the undersigned Veterans Law Judge at a hearing in February 2013. The transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in January 2015, and remanded for additional development.


FINDINGS OF FACT

1. The Veteran died in December 2009. His death certificate lists the immediate cause of death as cardiac failure, due to or as a consequence of renal failure, due to or as a consequence of prostate cancer. 

2. Resolving the benefit of the doubt in favor of the Appellant, the Veteran was likely exposed to herbicides during service. 

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110 , 1112, 1131, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.312 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant claims service connection for the Veteran's cause of death. Specifically, she contends that the Veteran was exposed to herbicides during service, either while stationed at Nakhon Phanom Royal Thai Air Force Base in Thailand or when his duties took him to Vietnam.  

The Veteran died in December 2009.  His death certificate lists the immediate cause of death as cardiac failure, due to or as a consequence of renal failure, due to or as a consequence of prostate cancer. At the time of his death, service connection was not in effect for any disabilities. 

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death. For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection. A contributory cause of death is inherently one not related to the principal cause. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(b)(c).

A veteran who, during service, served in Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307. Service in the Republic of Vietnam includes the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (including Agent Orange) during active service and has contracted one of a list of specified disabilities (including prostate cancer) to a degree of 10 percent or more at any time after service, service connection is presumptively warranted even though there is no record of such disease during service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6), 3.309(e). 

There are no regulatory or statutory presumptions regarding herbicide exposure in Thailand. However, VA extends special consideration to allegations of herbicide exposure on a factual basis to veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, specifically the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. The duties that are considered to have placed veterans on or near the perimeter include security policeman, security patrol dog handlers, members of the security police squadron, or those who are otherwise shown to have served near the air base perimeter as evidenced by their military occupational specialty (MOS), daily work duties, performance evaluations, and other credible evidence. M21-1, Part IV, Subpart ii, 1.H.5.a, b. 

Central to this claim is whether prostate cancer, which is noted on the death certificate, is related to the Veteran's service. There is no assertion that it is directly related to service, only that it should be presumptively service connected as a result of exposure to herbicides during service. 

Service personnel records reflect that the Veteran was stationed at the Nakhon Phanom Royal Thai Air Force Base from July 11, 1974, to June 9, 1975. The Veteran's MOS while in Thailand was squadron senior intelligence officer.

A commendation from the period notes it was awarded to the Veteran for exceptionally meritorious service in the performance of his duties from July 1974 to June 1975 while serving as Chief, Situation Branch, Operational Intelligence Division, Assistant Chief of Staff, Intelligence, Headquarters, Seventh Air Force, Nakhon Phanom Royal Thai Air Force Base, Thailand. It was noted that during this period, the Veteran organized and controlled situation briefings providing the current intelligence on which significant tactical decisions were made involving the employment of United States air resources in Southeast Asia. 

During the course of the appeal, numerous attempts have been made to verify whether the Veteran had duty assignments in Vietnam, but they were unsuccessful. 

In the June 2010 rating action on appeal, the RO denied service connection for the cause of the Veteran's death because personnel records provided by the service department could not verify the Veteran served in Vietnam, and therefore no presumption of exposure to herbicides exists. The RO did acknowledge that consideration of the appellant's statement that the Veteran served in Vietnam, Cambodia, Thailand, and Laos during his active service in the Air Force.

Pursuant to the Boards January 2015 remand, the RO contacted the Appellant and asked that she submit additional evidence in support of her assertion that the Veteran's duties in service exposed him to herbicides; she did not respond. The RO then contacted the Joint Services Records Research Center (JSRRC) twice in December 2016, in an attempt to verify the Veteran's service in Vietnam. However, JSRRC was unable to complete the request based upon the information provided by the RO. In a May 2017 supplemental statement of the case (SSOC), the RO notified the Appellant that after unsuccessful attempts to obtain the Veteran's unit information from his surviving spouse, JSRRC was unable to accommodate their records search request, and as a result, all resources were exhausted in assisting the appellant, and denied the claim for the lack of records verifying the Veteran's service in Vietnam.

It appears that the Veteran's military records may not be complete. His assignment record (DA Form 2-1) only records military assignments through September 1973. The only foreign service documented on the Veteran's AF-11 form is in Germany from May 1956 to January 1959, and again in July 1963 to July 1966. However, the Veteran's records include commendations and evaluation summary reports for his performance while assigned to the 7th Air Force Intelligence Headquarters at Nakhon Phanom Royal Thailand Air Force Base, Thailand. Furthermore, as part of a promotion selection board informational packet, the Veteran reported his professional background as being assigned to headquarters for the 7th Air Force, U.S. Support Activities Group (7AF/USSAG) in Nakhon Phanom, Thailand from 1974 to 1975.

The Appellant testified at a Board hearing in March 2013 that she met the Veteran while he was stationed in Thailand. She testified that her husband's job was very secretive. She stated that at the time, her English was "very bad" and if the Veteran tried to explain to her what he was doing, her "comprehension was not good enough to perceive everything he was saying." She further testified that the Veteran frequently had to travel to Vietnam to provide reports to VIP's. He also traveled to Vietnam villages often to help volunteer on rice farms.

In April 2013, the appellant submitted written statements from friends of the Veterans. The first letter was written on March 2013 by P. L., Lt. Col, USAF, (Ret). Lt. Col. L. stated that he knew the Veteran from 1970 until his death in 2009. From his recollection, he recalls that the Veteran was stationed at Nakhon Phanom Air Base in Thailand from 1974 to 1975. Lt. Col. L. also recalls receiving letters written by Veteran, where the Veteran mentioned that he was on temporary duty in Vietnam doing work-related projects, or was there in transit to other locations.  

The second statement, also written in March 2013, is from Ms. W. In Ms. W.'s statement, she wrote that her late husband went to high school with the Veteran and they remained friends until the Veteran's passing. Ms. W. further stated that her husband wrote a memorial tribute to the Veteran in a publication he wrote. A copy of the memorial tribute was submitted with Ms. W.'s statement. The memorial tribute stated, in pertinent part, that the Veteran completed twenty-two years of service in the United States Air Force. The Veteran was an associate professor, German and European languages at the United States Air Force Academy, 1970-74 with duty in Vietnam & Thailand, Europe, and the Pentagon.

In July 2016, the appellant submitted an unsigned document, dated June 16, 2008, and appears to be a medical history written by the Veteran. In the document, the Veteran states that he believes his tumor (described as a bladder tumor) is tangential to his "assignments in Southeast Asia during the conflict in Vietnam." He then states that while he was assigned to "Hq, Seventh Air Force Royal Thai Air Force Base, Nakhon' Phanom, Thailand. I was in Vietnam, Cambodia and Laos, and involved with day-to-day events. This is the time that I was exposed to Agent Orange." 

The appellant also submitted a signed written statement that when the Veteran was close to dying, he "finally" told her what he did in the air force while stationed in Thailand. She stated that he told her that he was on temporary assignments in Vietnam, Cambodia and Laos doing work-related projects. His job was to gather important information of current enemy activities. In order to the obtain the information, the Veteran had to be on the flight line which was near the perimeter of the base, and this was the time he was exposed to agent orange.

The statements from P.L. and Ms. W. are consistent with the appellant's statements made in July 2016, and her testimony during the February 2013 Board hearing. See 38 U.S.C.A. § 1154(a)(1). Further, the available service personnel records confirm that the Veteran had duties with the Intelligence Division at Nakhon Phanom Royal Thai Air Force Base, Thailand. The Board finds the statements from the Appellant and P.L. in particular, credible support for finding that the Veteran did travel to Vietnam as part of his duties while stationed in Thailand, despite the lack of military records documenting those activities. Thus, the Board concedes exposure to herbicides.  

The evidence shows that the Veteran was diagnosed with prostate cancer that was a contributing cause of his death. As the Board now finds (for the purposes of this analysis) that the Veteran was exposed to herbicide agents in service, and prostate cancer is a disease that has been shown to be associated with exposure to herbicide agents, it is presumed that this disorder was incurred in service even without evidence of that disease during service. 38 U.S.C. § 1116 (a); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e). As such, service connection for the cause of the Veteran's death (via the contributing cause of prostate cancer), as secondary to herbicide exposure on a presumptive basis, is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


